                            Case 6:20-cv-00108-BKE Document 15 Filed 02/05/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                          United States District Court
                                                 Southern District of Georgia
                  DOUGLAS ANGUS,

                             Plaintiff,
                                                                                    AMENDED
                                                                                   JUDGMENT IN A CIVIL CASE


                                            V.                                   CASE NUMBER:        CV 620-108

                  TIMOTHY C. WARD, Commissioner, D.O.C.;
                  DEPUTY WARDEN IRWIN; WARDEN BOBBIT;
                  J-PAY, SECIKUS TECHNOLOGIES; and GEORGIA
                  STATE LEGISLATURE,

                             Defendants.



                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, in accordance with the Court's Order of February 5, 2021, Plaintiff's complaint is

                    DISMISSED for failure to state a claim upon which relief can be granted, Plaintiff's motion

                    for a temporary restraining order is DENIED, and this civil action stands CLOSED.




           02/05/2021                                                          John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/2020
